Mr. Chief Justice Smytii
delivered the opinion of the Court:
One party to a contract cannot terminate it without the conjsont of the other party, unless the latter has breached it (9 Cyc. 637), and whether he has done so is often a (question of fact. Green, by declaring that Reeves had failed to perform, and demanding the return of the deposit, did not abrogate the contract, since Reeves withheld his consent. The latter, as his letters show, .desired the contract to remain in existence in the expectation that he would be able to perfect the title. In his letter of July 29, 1913, he recognized the continued existence of the contract, and avowed his readiness to comply with its terms, which, meant that he was ready to convey a good title or return the deposit of $100 in the event that he could not do so. If Green’s carrse of action was barred by the Statute of Limitations, a question we do not decide, this letter removed the bar. A distinct and unequivocal acknowledgment by the debtor of the debt as a still subsisting personal obligation constitutes an implied promise to pay it, and this, “according to all the authorities, is all that is required to remove the statute in the case of a simple contract * * * .” (Ruppert v. Beavans, 2 App. D. C. 298-301; Catholic University v. Waggaman, 32 App. D. C. 307-316.)
At the time the defendant wrote the letter of July 29 he was not able to convey a fee simple title which met the approval of the Columbia, company in accordance with his contract, as is shown by the certificate of that company; nor had ho at any time prior to the commencement of this action tendered the conveyance of such a title. AYe think that as a matter of law, under the facts disclosed by this record, a reasonable time within which to convey the title contracted for had elapsed before this suit was instituted, and the jury should have been instructed that the plaintiff was entitled to recover the $100, with interest thereon from the date on which the reasonable time for performance had expired. Reversed, with costs: and cause remanded, with directions to grant a new trial.

B-eversed.